DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 6/15/22.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of teeth” (claim 19), tapering arms defining an edge (claim 20), second end flaring outwardly (claim 21) and the cutting bur on front and side surfaces (claim 22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
All previous claim interpretation under 35 USC 112, F as recited in the last office action is maintained herein. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tightening mechanism” in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the recited “tightening mechanism” lacks support in the original disclosure, and as such it is unclear what such structure corresponds too.  See below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-15 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 9, the term “tightening mechanism” lacks support in the original disclosure, and as such is deemed new matter and must be removed.  Specifically, the original disclosure makes no mention of any tightening mechanism and what it does or does not encompass.  Clarification is required.  
All other claims are rejected based on their dependency on a previously rejected claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-15 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, Claim limitations “rotatable member”, “internal coupling member” and “tightening mechanism” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the original disclosure states that multiple mechanisms that can accomplish the tightening of the ring clamp are known, but provides no examples or explanation thereof, and does not clarify what the instant components actually comprise and how they function.  It is unclear what or how the rotating member functions to turn or otherwise constrict the ring clamp via the internal coupling member (additionally it is unclear what or how the internal coupling member functions). Further, it is unclear what the tightening mechanism actually encompasses, and how it functions.  As a whole, the specification is completely silent to any operational details regarding how rotational motion is imparted on the rotatable member to cause the grasping mechanism to be expanded or retracted.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-2, and 4-5, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al (CN 102525666 A1).
Regarding claim 1, Jiang et al discloses an endodontic instrument extraction tool (see Figs. 7-9), comprising: a housing (1) having a first end (upper end) opposite a second end (bottom end) and a sidewall extending therebetween (sidewalls), defining an interior volume (see threads at 13); a grasping mechanism (A, below) disposed within the interior volume (see Fig. 9; when closed); wherein the grasping mechanism comprises a plurality of arms (B) selectively movable between an open position (Fig. 8) and a closed position (Fig. 9); wherein the plurality of arms is spring biased towards the open position (see Fig. 8); wherein a distance between each of the plurality of arms is minimized when in the closed position (see Figs. 8 and 9); a rotatable member (C) disposed within the first end of the housing (see Figs. 8-9); a ring clamp (F) disposed about the grasping mechanism at a proximal end of each of the plurality of arms (it is noted that section F, identified below forms a ring portion, which acts as a clamp when used with the housing, and is located about the grasping mechanism as it is on top of, directly adjacent thereto and in connection therewith); wherein the ring clamp is operably connected to the rotatable member via an internal coupling member (E); wherein the internal coupling member translates rotational motion of the rotatable member to a tightening mechanism (G) of the ring clamp (as best understood by the Examiner; portion G allows movement and tightening of ring clamp in housing, as rotatable member is turned); wherein the ring clamp constricts causing the plurality of arms moves towards the closed position when the rotatable member is rotated in a first direction; and wherein the ring clamp expands causing the arms to move towards the open position when the rotatable member is rotated in a second direction (e.g. rotating the rotatable member in the first and second directions causes the ring clamp to move upwards and downwards along the housing causing the clamp to expand or contract the arms, as shown in Figs. 8-9).  

    PNG
    media_image1.png
    730
    846
    media_image1.png
    Greyscale

Jiang additionally discloses wherein each of the plurality of arms comprise an arcuate shape, such that when in the closed position, the plurality of arms defines a circular cross-section (see Figs. 7-9; per claim 2); further comprising a notch (D) disposed within the first end of the housing and extending about a circumference of the housing defining an exterior diameter less than an exterior diameter of the housing (e.g. diameter at notch is less than exterior diameter or housing portions just above and below notch), wherein the notch is configured to engage the housing within a working end of a tool/handpiece (e.g. configured to engage the housing within an appropriately sized or shaped tool/handpiece; The Examiner notes that the tool/handpiece are not positively recited, required nor a part of the claimed endodontic instrument extraction tool, as explained above; per claim 4); and wherein a distal end of each of the plurality of arms extends beyond the second end of the housing (see Figs. 8-9; per claim 5).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al in view of Lewis (US 7367804 B2).
Regarding claim 3, Jiang et al discloses all the features of the claimed invention, but does not explicitly teach wherein an interior surface of each of the arms comprises a textured surface configured to frictionally engage an item therebetween as required. 
Lewis, however, teaches that the inside surface of an endodontic instrument extraction tool (104) can be roughened (e.g. have a textured surface; see col. 6, lines 5-7).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Jiang et al to include Lewis’ teaching of providing textured grasping surfaces (thereby modifying the interior surfaces of the arms of Jiang), as such modification would increase friction between the tool and the fragment, allowing for easing removal of the fragment. 
Claims 6, 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al in view of Hickok (US 2007/0065773 A1).
Regarding claim 7, Jiang et al discloses that the tool is flexible (see Figs. 5-6), but does not explicitly teach that the housing is arcuate such that the first and second ends are not coaxially aligned as required. 
Hickok, however, teaches a tool for removal of obstructions in a root canal, wherein the tool can be arcuate or straight as desired (see [0027]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Jiang to include Hickok’s arcuate shape, such that the first and second ends of the housing are not coaxially aligned, as such modification would provide an improved or desired access to a particular root canal, and since such modification would merely involve the change of shape of a known component, which has been held to be within the skill of the ordinary artisan.  
Regarding claims 6 and 22, Jiang et al does not teach wherein  the second end of the housing includes a cutting bur thereon, which is disposed on each of a front and exterior surface of the housing at the second end as required.  
Hickock, however, teaches a tool for removal of obstructions in a root canal, wherein a cutting bur (abrasive surface) is formed on the distal end and exterior side surfaces of a second (distal end) of a housing (see 172/165 and [0031]). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Jiang to include Hickock’s cutting bur formed on the distal and side surfaces of a distal end of the housing, as such modification would allow for manipulation of the tool in the canal to assist in removing some tooth structure to allow easier removal of the tool fragment. 
Claim(s) 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al in view of Rosenblood et al (US 2006/0127843 A1).
Regarding claim 9, Jiang et al discloses an endodontic instrument extraction tool (see Figs. 7-9), comprising: a housing (1) having a first end (upper end) opposite a second end (bottom end) and a sidewall extending therebetween (sidewalls), defining an interior volume (see threads at 13); a grasping mechanism (A, above) disposed within the interior volume (see Fig. 9; when closed); wherein the grasping mechanism comprises a plurality of arms (B) selectively movable between an open position (Fig. 8) and a closed position (Fig. 9); wherein the plurality of arms is spring biased towards the open position (see Fig. 8); wherein a distance between each of the plurality of arms is minimized when in the closed position (see Figs. 8 and 9); a rotatable member (C) disposed within the first end of the housing (see Figs. 8-9); a ring clamp (F) disposed about the grasping mechanism at a proximal end of each of the plurality of arms (it is noted that section F, identified below forms a ring portion, which acts as a clamp when used with the housing, and is located about the grasping mechanism as it is on top of, directly adjacent thereto and in connection therewith); wherein the ring clamp is operably connected to the rotatable member via an internal coupling member (E); wherein the internal coupling member translates rotational motion of the rotatable member to a tightening mechanism (G) of the ring clamp (as best understood by the Examiner; portion G allows movement and tightening of ring clamp in housing, as rotatable member is turned); wherein the ring clamp constricts causing the plurality of arms moves towards the closed position when the rotatable member is rotated in a first direction; and wherein the ring clamp expands causing the arms to move towards the open position when the rotatable member is rotated in a second direction (e.g. rotating the rotatable member in the first and second directions causes the ring clamp to move upwards and downwards along the housing causing the clamp to expand or contract the arms, as shown in Figs. 8-9); and a dental hand tool (22) having a working end (e.g. where it connects to 2) configured to rotate upon hand actuation, wherein the rotatable member is removably secured to the working end of the hand tool (see Fig. 7; e.g. with sufficient force and/or tools); and whereupon actuation, the working end rotates the rotatable member in the first and second directions as required (22 is connected to 2 to impart motion thereto).  Jiang additionally discloses wherein each of the plurality of arms comprise an arcuate shape, such that when in the closed position, the plurality of arms defines a circular cross-section (see Figs. 7-9; per claim 10); further comprising a notch (D) disposed within the first end of the housing and extending about a circumference of the housing defining an exterior diameter less than an exterior diameter of the housing (e.g. diameter at notch is less than exterior diameter or housing portions just above and below notch), wherein the notch is configured to engage the housing within a working end of a tool/handpiece (e.g. configured to engage the housing within an appropriately sized or shaped tool/handpiece; The Examiner notes that the tool is not positively recited, required nor a part of the claimed endodontic instrument extraction tool, as explained above; per claim 12); and wherein a distal end of each of the plurality of arms extends beyond the second end of the housing (see Figs. 8-9; per claim 13).  Jiang et al, however does not explicitly teach that the hand tool comprises a motorized dental handpiece as required. 
Rosenblood, however, teaches an endodontic instrument with a handle (e.g. uppermost part of tool) which can be used to rotate the tool manually or with a motorized dental handpiece/power tool (motor implicitly being part of power tool; either electric or pneumatic; see [0009], [0014], [0044], [0050], [0091]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Jiang to include Rosenblood’s motorized dental handpiece, as such modification would merely involve the choosing from a finite number of identified predictable solutions with a reasonable expectation of success (see MPEP 2143(I)) and would allow connection, operation and power transfer with a well-known and readily available dental device improving efficiency of any needed material removal, and increased torque applied to the tool.  It is noted that should the device of Jiang be modified to include the motorized tool of Rosenblood, as combined above, actuation of the motor in first and second directions would rotate the rotatable member.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al in view of Rosenblood, further in view of Lewis (US 7367804 B2).
Regarding claim 11, Jiang/Rosenblood as combined above, discloses all the features of the claimed invention, but does not explicitly teach wherein an interior surface of each of the arms comprises a textured surface configured to frictionally engage an item therebetween as required. 
Lewis, however, teaches that the inside surface of an endodontic instrument extraction tool (104) can be roughened (e.g. have a textured surface; see col. 6, lines 5-7).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Jiang/Rosenblood, as combined above to include Lewis’ teaching of providing textured grasping surfaces (thereby modifying the interior surfaces of the arms of Jiang/Rosenblood), as such modification would increase friction between the tool and the fragment, allowing for easing removal of the fragment. 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang/Rosenblood in view of Hickok (US 2007/0065773 A1).
Regarding claim 15, Jiang/Rosenblood discloses that the tool is flexible (see Jiang Figs. 5-6), but does not explicitly teach that the housing is arcuate such that the first and second ends are not coaxially aligned as required. 
Hickok, however, teaches a tool for removal of obstructions in a root canal, wherein the tool can be arcuate or straight as desired (see [0027]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Jiang/Rosenblood to include Hickok’s arcuate shape, such that the first and second ends of the housing are not coaxially aligned, as such modification would provide an improved or desired access to a particular root canal, and since such modification would merely involve the change of shape of a known component, which has been held to be within the skill of the ordinary artisan.  
Regarding claim 14, Jiang/Rosenblood does not teach wherein  the second end of the housing includes a cutting bur thereon, which is disposed on each of a front and exterior surface of the housing at the second end as required.  
Hickock, however, teaches a tool for removal of obstructions in a root canal, wherein a cutting bur (abrasive surface) is formed on the distal end and exterior side surfaces of a second (distal end) of a housing (see 172/165 and [0031]). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Jiang/Rosenblood to include Hickock’s cutting bur formed on the distal and side surfaces of a distal end of the housing, as such modification would allow for manipulation of the tool in the canal to assist in removing some tooth structure to allow easier removal of the tool fragment. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Lewis, as combined above, further in view of Pernot et al (US 9474585 B2).
Regarding claim 19, Jiang/Lewis, as combined above does not teach wherein the textured interior surface comprises a plurality of teeth extending into an interior of the grasping mechanism as required.  
Pernot et al, however, teaches an endodontic instrument with teeth (230) forming a textured interior surface of a grasping mechanism for removing a tool fragment (see Figs. 33-34 and col 11, lines 16-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Jiang/Lewis, as combined above, to include the teeth extending into the interior of the grasping mechanism as taught by Pernot, as such modification would further provide improved gripping on the tool.  
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Pernot.
Regarding claim 20, Jiang does not teach wherein a distal end of each of the arms tapers from an exterior surface towards an interior surface, such that the distal end of the arms defines an edge along the interior surface as required.  
Pernot, however, teaches a endodontic extraction tool having a plurality of arms (see triangular teeth in Fig. 33) wherein a distal end of the arms taper from an exterior surface thereof (e.g. widest exterior portion of triangle on exterior surfaces) towards an interior surface thereof (e.g. pointed end of triangle), such that the distal end of the arms define an edge along the interior surface (edges formed by triangular pointed surfaces, see Fig. 33).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Jiang to include Pernot’s tapered arm ends defining an edge, as such modification would improve insertion of the tool around a tool fragment and improve gripping thereon.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al in view of Sharma (WO 2010/131020 A1).
Regarding claim 21, Jiang does no teach wherein the second end flares outward relative to a longitudinal axis of the housing, such that a diameter of the second end is greater than a diameter of the first end as required. 
Sharma, however, teaches a medical extraction tool (1) having a housing (2/3) with a distal end (2nd end; 3) which flares out (e.g. at 14) relative to a longitudinal axis such that the diameter of the second end (e.g. at 3) is greater than a diameter at a first end (e.g. proximal end; at 2), or wherein the diameters can be equal (see Fig. 2, page 13, lines 19-24). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Jiang to include Sharma’s teaching of providing the second end to flare out such that the diameter of the second end is larger than that of the first end, as such modification would merely involve the choosing from a finite number of identified predictable solutions with a reasonable expectation of success (see MPEP 2143(I); the Examiner notes that Sharma teaches a finite number of identified predictable solutions for diameter relationship).  
Response to Arguments
Applicant's arguments filed 6/15/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection and/or interpretation above necessitated by Applicant’s amendments.  
Regarding Applicant’s arguments to the rejections under 35 USC 112, and the newly included limitations directed to the tightening mechanism, the Examiner notes that there is no tightening mechanism shown or described in the original disclosure.  Additionally, the arguments and claim limitations do not provide any clarity as to how motion is transferred from the rotational member to the grasping element.  Further, the Examiner notes that the terms “ring clamp” and “tightening mechanism” are not terms of art and a simple internet search shows several different types and constructions of ring clamps.  As explained above the arguments do not provide any clarity as to specifics on how the claimed motion is transferred.  The original disclosure does not provide any clarity thereto.  The arguments instead only state “inherent” disclosure for specific terms and operation, with which the Examiner disagrees.  Additionally, the Examiner respectfully notes that the arguments are merely opinion which are unsupported by evidence or fact.  Applicant’s position that a ring clamp is another term for a hose clamp (which the Examiner does not find persuasive) does not provide any additional clarity.  As noted above, an internet search provides multiple different ring clamps with different construction and operation.  
Regarding the prior art of Jiang, as explained above, although Applicant traverses the Examiner’s interpretation of a ring clamp, the Examiner notes that the above identified structure is in the form of a ring, and clamps the arms in a desired position (at least in part, and in combination with the other components), meeting the broadest reasonable interpretation of the term.  Further, the Examiner notes that there are no definitions or structural or operational details regarding the claimed ring clamp in the original disclosure, and as such does not find such arguments persuasive.  
Therefore, Applicant’s arguments have been fully considered but are not persuasive and additionally do not address the new grounds of rejection and/or interpretation above necessitated by Applicant’s amendments.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 5879160 teaches a similar endodontic tool extractor.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772